Citation Nr: 1740968	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  02-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On his May 2002 VA Form 9, the Veteran requested a hearing before the Board.  In a July 2002 letter, the Veteran was notified that his hearing was scheduled in August 2002.  However, the Veteran failed to appear for the hearing and did not submit any good cause reason for his failure to appear. Therefore, the Board finds that a hearing request is not pending.

For purposes of clarity, the Board is providing a procedural history of the case.  
In a July 1999 rating decision, the RO granted the Veteran's claim for entitlement to pseudofolliculitis barbae and assigned a 10 percent rating, effective December 7, 1998.  In November 2000, the Veteran filed an increased rating claim alleging that he was entitled to a rating in excess of 10 percent because "the costs of [his] prescriptions and treatments cost more than the $98.00 [he's] receiving from VA."  In an August 2001 rating decision, the RO denied entitlement to a rating in excess of 10 percent.  The Veteran appealed the matter to the Board.  In November 2006, the Board denied the Veteran's claim as well.  The Veteran appealed the matter to the United States Court of Veterans Appeals (Court).  In a March 2008 Memorandum Decision, the Court vacated the Board's denial and remanded the matter for further explanation.  In April 2012, the Board again denied the Veteran's claim.  The Veteran again appealed the matter to the Court and in an order following a November 2012 Joint Motion for Remand (JMR), the Court vacated the Board's April 2012 denial.  In March 2013, the Board again denied the Veteran's claim.  The Veteran again appealed the matter to the Court and in an order following a December 2013 JMR, the Court vacated the Board's March 2013 denial.  In an October 2015 decision, the Board granted a 30 percent rating for the entire period on appeal.  The Veteran again appealed the matter to the Court and in an order following a July 2016 JMR, the Court vacated the portion of the Board's October 2015 decision which denied entitlement to a rating in excess of 30 percent and remanded the matter for further adjudication.  

In August 2016, the Veteran submitted additional medical and lay evidence, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2016).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to February 15, 2011, the Veteran's pseudofolliculitis barbae was manifested by extensive lesions and disfiguring hyperpigmentation.  There was no evidence the Veteran's pseudofolliculitis barbae was manifested as an ulceration or extensive exfoliation or crusting, systemic or nervous manifestation or exceptional repugnance; complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.  There was no indication that there was 40 percent of the entire body or more than 40 percent of exposed areas affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required.

2.  Since Feb 15, 2011, treatment has included systemic medication, antibiotics and an antihistamine required on a constant or near constant basis.  There is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement. 




CONCLUSIONS OF LAW

1.  Prior to February 15, 2011, the criteria for a rating in excess of 30 percent for pseudofolliculitis barbae have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806. 

2.  Since February 15, 2011, resolving the benefit of the doubt in the Veteran's favor, the criteria for a 60 percent rating, but no higher, for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

Here, a VCAA letter was sent to the Veteran in April 2001, which identified the evidence necessary to substantiate an increased rating claim. 

In regard to the duty to assist, the Veteran was afforded several VA examinations.  The examiners reviewed the case file, examined the Veteran and considered the Veteran's statements.  Therefore, the Board finds that the examinations were adequate for rating purposes.  The Veteran's VA private treatment records have been associated with the Veteran's virtual claims folder.  The Veteran has not identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Pseudofolliculitis Barbae

The Veteran filed a claim for a higher rating in November 2000, contending this condition is more disabling than the current rating contemplates.  In an October 2015 Board decision, the Board granted an increased rating of 30 percent for the entire period on appeal.  As noted above, the Veteran appealed this rating and the JMR found that the Board did not properly address the fact that the Veteran has been prescribed Doxycycline, which may entitle him to a higher rating.  This decision specifically addresses whether the Veteran is entitled to a rating in excess of 30 percent based on the use of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during a 12-month period.  

During the course of the appeal, the regulations pertaining to the evaluation of skin disabilities were amended.  See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54,710 (September 23, 2008) (effective October 23, 2008).  Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent. See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).

The Veteran's claim was pending at the time of the 2002 and 2008 amendments, and there is no VA or legislative limitation of the effective date of these amendments. As such, he is entitled to application of the criteria that are the most favorable to his claim.  However, an award based on the amended regulations may not be made effective before the effective date of the change.  38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114.  

Pseudofolliculitis barbae is not listed in 38 C.F.R § 4.118, which contains the diagnostic codes applicable to the rating of skin disorders.  When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings, nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Pseudofolliculitis is defined as erythematous follicular papules or, less commonly pustules resulting from close shaving of very curly hair.  Stedman's Medical
Dictionary, 27th ed. at 1470.  Dermatitis is inflammation of the skin.  Id. at 479. Eczema is the generic term for inflammatory conditions of the skin, particularly with vesiculation in the acute stage, typically erythematous edematous, papular, and crusting."  Id. at 566.  As the symptoms of pseudofolliculitis are similar to those of eczema, and include disfigurement of the face and neck rating the Veteran's pseudofolliculitis barbae under DC 7806 is permissible.  See Butts v. Brown, 5 Vet App 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorzo v. Derwznskz, 2 Vet App 625, 629 (1992) (indicating that any change in DC must be specifically explained).

The RO has rated the Veteran's pseudofolliculitis barbae as 10 percent disabling since December 1998, initially under Diagnostic Code 7806 pertaining to dermatitis or eczema, and in a June 2006 decision, under Diagnostic Code 7813-7800, pertaining to dermatophytosis (ringworm of the beard area, i.e., tinea barbae).  38 C.F.R § 4.118 Diagnostic Code (DC) 7806, 7813-7800.  Under DC 7813, dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.  

The Board notes that the Veteran has other skin disorders that have not been service connected, namely acne and seborrheic dermatitis.  Evidence received after prior Board denials suggests there may be overlapping symptomatology, and as such, one condition cannot be wholly differentiated from the other.  When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition, VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed.Reg. 52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Criteria Effective Prior to August 30, 2002

Prior to August 30, 2002, under the former version of DC 7806, a 10 percent rating was warranted for eczema with exfoliation, exudation, or itching involving an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with constant exudation or itching, extensive lesions, or marked disfigurement.  To warrant a 50 percent rating, ulceration or extensive exfoliation or crusting, and systemic or nervous manifestation or exceptional repugnance needed to be shown.  See 38 C F R § 4 118, DC 7806 (2001).

Code 7800 provided a 30 percent rating where disfiguring scars on the head, face, or neck were severe, especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles.  A higher 50 percent rating was available where there was complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement.

Code 7801 described third degree burn scars.  Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Code 7803 provides a 10 percent rating for superficial unstable scars.  As these codes are inapplicable to the Veteran's claim, the Board will not further discuss these rating criteria.

Throughout the appeal period, Code 7805 has provided that scars can be rated on limitation of function of the affected part.  As the Veteran's skin condition has not caused any limited function of a body part, the Board also will not further discuss these criteria.

Criteria Effective from August 30, 2002

Diagnostic Code 7806 provides a 0 percent rating when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  

There is nothing in the rating criteria to suggest that systemic antibiotic therapy is insufficient to warrant a rating under Diagnostic Code 7806.  See Brown v. Shinseki, 2012 WL 738725 at *3 (March 8, 2012, Vet. App.) (non-precedential) (holding in the context of an appeal concerning the use of systemic antibiotics for a skin disorder that that the use of the phrase "such as" in Diagnostic Code 7806 "is an ambiguously worded regulation that might be interpreted to apply to 'systemic therapy' that is other than immunosuppressive in nature.").
Corticosteroids that are applied topically are not considered systemic for VA purposes.  See generally, Perkins v. Peake, 2008 WL 24463312 (June 11, 2008); see also Johnson v. Shulkin, 862 F.3d 1351, 2017 U.S. App. LEXIS 12601, 2017 WL 2989492 (Fed. Cir. July 14, 2017)(the use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on factual circumstances of each case, but use of topical corticosteroid does not automatically mean systemic therapy).  

Additionally, under Diagnostic Code 7806, dermatitis can also be rated as disfigurement of the head, face, and neck under Diagnostic Code 7800 or for scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending on the predominant disability.  Id.

Revised Code 7800 provides for a 10 percent rating for one characteristic of
disfigurement, a higher 30 percent rating where there is disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.

Note (1) provides that the 8 characteristics of disfigurement are: Scar is 5 or more inches (13 or more cm.) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Under note (3) the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.

Under DC 7813, dermatophytosis is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805) or dermatitis (DC 7806), depending upon the predominant disability.

Private and VA post-service outpatient treatment records from 1999 to present show continuing treatment for pseudofolliculitis barbae.  

Private treatment records from Dr. C.F. (dated from 1999) indicate that the Veteran had dark area on his neck from where he shaves his beard; hair bumps with dark coloration and dry skin.  He was diagnosed with pseudofolliculitis barbae with post inflamed hyperpigmentation.  The notes indicate that the Veteran was prescribed Benzashave 10% cream, Azelex and Solaquin.  June 1999 notes indicate that the Veteran was allergic to soap powder and was given steroid pills which were to be finished that week.  He was also prescribed Lac Hydran lotion and triamcinolone acetonide cream (TAC).  Treatment records from Tara Dermatology, including records from Dr. C.F. indicate that the Veteran was generally prescribed creams or gels 

In November 2000, the Veteran stated that he was taking prescriptions Tazorac, 0.1%; Benza Shave cream; and Solaquin Forte 4% gel.  He also stated that he has dark marks on his face and experiences symptoms of occasional itching.  

The Veteran was afforded a VA examination (fee basis) in April 2001 where the examiner noted the Veteran's history of pseudofolliculitis barbae and prescribed medications which helped.  The Veteran reported that his skin condition was disfiguring.  On examination, the examiner noted that the Veteran's skin was diffusely hyperpigmented in the distribution of the beard.  She noted that there were multiple small papules (less than 0.1cm); a few small pustules at the base of the hair shafts; multiple small round keloid nodules (0.10-0.2cm) in the submandibular area.  There were no adhesions or tissue loss.  

January and August 2004, October and November 2005 VA and private treatment records reflect that the Veteran was treated with protopic and hydrocortisone cream.  
Hydrocortisone cream is a topical corticosteroid used as an anti-inflammatory and anti-pruritic agent and Protopic is the brand name for tacrolimus a topical immunosuppressant.  Hydrocortisone Cream, Gel, Ointment and Solution and Protopic Drugs.com, https://www.drugs.com/cdi/hydrocortisone-cream-gel-ointment-and-solution.html (last visited September 12, 2017)

The Veteran was afforded a VA examination in November 2005 where he complained of mild tenderness of the pseudofolliculitis barbae lesions.  Physical examination showed that the beard area had no erythematous papules or pustules and few hyperpigmented minimally elevated papules were centered about the hair follicles. There was no scarring or disfigurement and less than two percent of the entire body was affected.  Color photographs taken at that time were consistent with the above description.  The diagnosis was pseudofolliculitis barbae.

A January 2006 VA treatment record shows the Veteran reported occasional pustules, mostly erythematous papules.  He said he experienced great improvement of his pseudofolliculitis barbae with the use of a prescription topical cream.

Private medical records from S.F.C., M.D., dated from 2007 to 2009 reflect ongoing treatment for pseudofolliculitis barbae of the face and front of the neck only, with only topical medication.  In December 2007 the Veteran had follicular papules and hyperpigmented macules on his face and neck, with none on the rest of his body.  The physician advised the Veteran that therapy was aimed at reducing the inflammation from curled hairs growing back into the skin, through topical corticosteroids and anti-inflammatory antibiotics, the best therapy is manually removing the ingrown hair and growing a beard.  In February 2008, his follicular papules and hyperpigmented macules were improved on the face and neck with none on the rest of his body.  In January 2009 he reported that his spots and bumps were overall better, and he liked EpiCeram.  On examination, there were fewer follicular papules and persistent hyperpigmented patches on his neck, chin and lower cheeks, with none on the rest of his body.

The Veteran was afforded a VA examination in May 2010 where he complained of pruritic bumps in the beard region of his face and neck and said the lesions had been persistent.  He reported occasional episodes of bleeding from the lesions with scratching or shaving.  He said he shaved every three days and used a special electric razor which did not shave close to the skin.  He saw a dermatologist every two months for this condition.  He used Benzashave cream while shaving and used Tretin-X cream twice daily, Topicort cream once daily, and Hydroquinone twice daily for the pseudofolliculitis barbae without any improvement in the lesions.  He said the medications temporarily relieved the pruritus.  Topicort is the brand name for desoximetasone, a topical steroid used to reduce inflammation redness and swelling.  He said his medications were adjusted every two to three months as most of the medications had been ineffective.  He noted scarring on his face due to these lesions.  He worked at the U.S. Postal Service as a mail handler, and his job did not require him to shave.  He was concerned about the cosmetic appearance of his face due to the scarring.

On examination, the examiner noted that the Veteran had multiple hyperpigmented papular lesions surrounding the hair follicles, involving the beard region of the neck, chin and lower cheeks, and hyperpigmented macular patches/scarring noted on the beard region of the anterior neck, chin and lower cheeks.  There were no pustules.  The lesions involved approximately 1.5 percent of the total body surface area, and the lesions involved approximately 10 percent of the exposed areas.  The examiner indicated the Veteran had had recurring and persistent lesions over the last several years involving the beard regions of his neck, chin and lower cheeks.  He had not received any systemic therapy for the pseudofolliculitis barbae and was currently on topical medications without significant improvement in symptoms.

In an April 2010 correspondence, Dr. S.F.C. indicated the Veteran had been seen in his dermatology clinic for pseudofolliculitis barbae and scarring/hyperpigmentation.  He had involvement of the cheeks, chin and neck, and extensive hyperpigmented scars on the above areas.

A February 2011 private medical record from Dr. V.T.P. reflects that the Veteran presented with a history of acne keloidalis on the face.  On examination there was pustular inflammation of the hair follicles on the neck and face.  Medication was prescribed, including Monodox caplets, Brevoxyl creamy wash, Atarax tablets (an antihistamine) by mouth as needed for itching, and pds cream.  Treatment notes in question reflect that 60 capsules of 100 mg Monodox were prescribed with one refill to be taken 1 PO QD indicative of one capsule by mouth per day (See Dermatology Notes dated February 15, 2011).  Monodox is the brand name for doxycycline monohydrate an antibacterial used to prevent infections.  Drugs.com, http://www.drugs.com/pro/monodoxhtm (last visited September 12, 2017).  25 mg of Atarax was prescribed at 30 tablets with one refill.  These medications were continued: T sal and gel shampoos, locoid lipo samples, Benzashave medicated shaving cream, sunscreen, and Epiduo samples.  Dr. P. noted that the Veteran's history and physical examination pointed toward the diagnosis of folliculitis, an inflammatory hair follicle condition which often resolves with systemic and/or topical antibiotics.

An April 2013 private treatment record noted a prescription of 60 pills of Monodox, taken orally one time daily, with one refill.  Symptoms were noted as multiple erythematous follicular papules and pustules on the jaw and chin, and multiple erythematous plaques with moist scale on the forehead and scalp.

A July 2013 private treatment record noted a rash eruption and itching on the face and scalp.  

The Veteran was afforded a VA examination in July 2014 where the examiner noted diagnoses of pseudofolliculitis barbae, acne, and seborrheic dermatitis.  The examiner found no scarring or disfigurement.  Visible skin conditions covered less than 5 percent of total body area and less than 5 percent of exposed area.  The affected area was less than 39 square inches and abnormal texture and hyperpigmentation cover an area less than 39 square centimeters.  The examiner characterized the Veteran's pseudofolliculitis barbae as mild and mainly hyperpigmentation.  The examiner found acne which affects less than 40 percent of the face and neck.  The examiner specified that the Veteran was treated with Monodox in 2011 which is an antibiotic which treats acne vulgaris.  The examiner explained that antibiotic is not a treatment for pseudofolliculitis.

The examiner noted that the Veteran reported pruritus which was an indication for Atarax, but both Monodox and Atarax were not corticosteroids or immunosuppressant drugs.  The examiner stated that the Veteran had not been treated with either corticosteroids or immunosuppressant drugs for pseudofolliculitis.  His record indicates use of topical corticosteroid but not as treatment for pseudofolliculitis.

A November 2014 private treatment record noted pseudofolliculitis barbae with multiple erythematous folliculocentric papules and pustules with post inflammatory hyperpigmentation on the entire beard area and anterior neck.  Treatment was noted to continue taking oral Doxycline at 100mg QD, once daily for 30 days, as well as applying Cleocin lotion and Benza foam daily.

A November 2014 skin disability benefits questionnaire was submitted by the Veteran's treating physician, F.H., who indicated the Veteran had been a patient for 14 years for the treatment of chronic pseudofolliculitis barbae which itches and discolors the face, jaws, chin and neck, and includes papules, pustules, and sometimes nodules.  The examiner noted the Veteran was treated over the past twelve months with Atarax for itching due to pseudofolliculitis and Doxycycline of 100 mg for pseudofolliculitis at a "constant/ near constant" basis.  The examiner further noted the Veteran is treated with Cleocin, Atrapro, Benza foam, and Klingman's formula at a "constant/ near constant" basis for pseudofolliculitis and itching.  The examiner indicated that the Veteran's pseudofolliculitis covered less than 5 percent of total body area and 20 to 40 percent of exposed area.  The examiner indicated the Veteran does not suffer from acne, chloracne, vitiligo, alopecia, or hyperhidrosis.

January 2015 private treatment records note the Veteran was prescribed Doxycline 200 mg delayed release medication, starting on January 2015.

In March 2015, the Veteran was afforded another VA examination, in part to reconcile possibly contradictory opinions in the July 2014 and November 2014 examinations.  The examiner again noted diagnoses of pseudofolliculitis barbae, acne, and seborrheic dermatitis, as well as earlier diagnoses of asteatotic eczema, acne keloidalis, and verruca vulgaris.  The Veteran described flare-ups; his last flare-up was four months prior, and in response his Doxycline dosage was increased from 100 to 200 mg for the past 5 months.  He had noticed after antibiotic use, his flare-ups will return.  He shaves every three days, after which he experiences facial soreness, bleeding skin and pimps that ooze.  The examiner noted that pseudofolliculitis and acne cause scarring and disfigurement of head, face, and neck.  The examiner specified that the Veteran was taking Atarax, an antihistamine, until November 2014, for 6 weeks or more, but not constantly.  The examiner noted that upon reviewing pictures from the July 2014 examination, the examiner found no exacerbation of any facial/neck skin condition.  The examiner found at the time of the examination the Veteran's skin condition affects zero percent of his total body area and zero percent exposed area.

The examiner explained that FDA approved prescriptive medications/treatments are Benzashave, hydrocortisone cream, antibiotics (Tetracycline) and tretinoin for severe razor bumps but also has an indication for Acne Vulgaris.  The examiner noted that the Veteran reported using Atarax until November 2014 for itching, Doxycycline 100mg twice daily, Cleocin Gel, Atrapro Gel and Betamethasone Valerate Lotion 0.1%.  The examiner clarified that this medication can be used for all skin disorders of Acne Vulgaris, pseudofolliculitis barbae, seborrheic dermatitis, except for the Betamethasone Lotion.  The examiner explained that the prescriptions for Doxycycline 100mg or Monodox 100mg were prescribed in November 2014 for 30 days, July 2013 and April 2013 for 60 days each, and the medical records does not show these are an on-going daily medication, only during flare-ups.

The examiner stated that it was impossible to differentiate pseudofolliculitis barbae from other diagnosed skin conditions without examining the Veteran during a flare-up.  The examiner explained that at this time the Veteran has two intermingling skin Disorders of Acne Vulgaris and pseudofolliculitis barbae; the Doxycycline can be used for both but the Tretinoin is predominantly used for Acne Vulgaris but can be used for severe pseudofolliculitis barbae.

An April 2015 private treatment note indicates that the Veteran presents with folliculitis, but has been on Benzapro foam and Doxycline 200 mg delayed release medication which has yielded great improvement.

In an August 2016 correspondence, the Veteran stated that he has been prescribed topical steroids, creams and oral antibiotics on a constant basis for over 18 years.  He attached treatment records from Tara Dermatology which list the medications which the Veteran is current prescribed: Potassium Chloride ER (oral tablet, started 2/26/13); AmLODIPine Besylate (oral tablet, started 3/12/13); Sertraline (oral tablet, started 5/7/13); Tenoretic (oral tablet, started 5/7/13); Proventil (aerosol solution, started 6/28/13); K-Tab (oral tablet, started 3/18/14); Tamsulosin (oral capsule, started 6/9/14); BP Foam (foam, started 8/19/14); Atenolol-Chlorthalidone (oral tablet, started 9/15/14); Betamethasone Valerate (lotion, started 1/5/15); Clobetasol Propionate (ointment, started 4/6/15); Doryx (oral tablet, started 6/3/15); Doxycycline Hyclate (oral tablet, started 9/28/15); HPR Plus (cream, started 1/25/16); Kligmans Formula (cream, started 10/6/14); Klor-Con (oral tablet, started 10/31/15);  Rapaflo (oral capsule, started 3/2/15); and Benza Pro (foam, started 1/26/16).  January 2016 treatment notes from Tara Dermatology indicate that the Veteran's pseudofolliculitis barbae affected his right lower cheek, left lower cheek and right chin.  The Veteran reported success with the use of Benza Pro foam and HPR cream.  July 2016 treatment records indicate that the Veteran's pseudofolliculitis affected his right inferior lateral neck, right lateral posterior neck and right cheek near angle of jaw. 

In the October 2015 decision, the Board granted a 30 percent rating for the entire period on appeal.  However, as described above, the matter was returned to the Board to reassess whether the Veteran was entitled to a rating in excess of 30 percent.  Prior to the August 30, 2002 regulation change, the next higher rating of 50 percent was available for evidence of complete or exceptionally repugnant deformity of one side of the face.  Since the August 30, 2002 regulation change, the next higher rating of 60 percent, which is the maximum rating under DC 7806, is available where there is evidence that the skin disability affects greater than 40 percent of the entire body; more than 40 percent of exposed areas or evidence that there is constant or near constant systemic therapy such as corticosteroids or other immunosuppressant drugs required during the previous 12 months.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran met the requirements for a rating in excess of 30 percent prior to the August 30, 2002 regulation change.  There is no evidence that the Veteran suffered from complete or exceptionally repugnant deformity of one side of the face.  There is evidence that there was some hyperpigmentation in the areas where the pseudofolliculitis flared up.  However, there is no evidence that the hyperpigmentation rose to the level of repugnant deformity.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted prior to August 30, 2002.  

Since August 30, 2002, there is no question that the Veteran has been prescribed various types of medications.  They have ranged from topical therapy to oral and systemic therapy.  The question turns to whether there is evidence that the Veteran uses constant or near constant systemic therapy or whether there is evidence that the pseudofolliculitis affects more than 40 percent of the entire body or more than 40 percent of exposed area.  

Systemic is defined as "pertaining to or affecting the body as a whole." Dorland's Illustrated Medical Dictionary 1888 (32d ed. 2014); see generally psoriasis, Treatments and Drugs, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/psoriasis/diagnosis-treatment/treatment/txc-20317590 (last visited September 18, 2017) (discussing the difference between "topical treatments, light therapy[,] and systemic medications" in the dermatology context).  Immunosuppressants may be considered systemic treatment.  See Perkins v. Peake, 2008 WL 24463312 (June 11, 2008)(J. Davis)(citing 38 C.F.R. § 4.118 , Diagnostic Code 7816).

The Perkins case highlights that there is an important distinction between "systemic effect" and "systemic treatment," the latter of which is required by Diagnostic Code 7806.  The requirement of "systemic effect" was replaced with "systemic treatment" in 2007.  The evidence indicates that prior to February 15, 2011, the Veteran's medications were topical agents, which the Board has not considered as systemic or immunosuppressants.  Private treatment record indicates that he first began treatment with Monodox, which is an oral systemic drug on February 15, 2011.  Although, it is arguable as to whether this medication was used on a constant to near constant basis since then and for the previous 12 month period, since the original prescription was for 60 caps, with only 1 refill, the Board has given the Veteran the benefit of the doubt that he has been required to use the systemic oral agent on a constant or near constant basis.  

The Board notes that the Veteran has alleged that he has been "prescribed topical steroids and cream, oral antibiotics on a constant basis for over approximately 18 years."  See August 2016 VA Form 21-4138.  However, the Board finds that there is medical evidence to the contrary.  As noted above, the Board does not consider topical steroids to be systemic therapy warranting a higher rating.  In regard to the oral antibiotics, the Board has considered the time frame which the Veteran has been receiving constant to near constant systemic therapy and has found that an increased rating is warranted from that time frame, which is not 18 years prior to his August 2016 statement.  Therefore, although the Veteran is competent to say how his pseudofolliculitis barbae has affected and which medications he takes on a regular basis, the Board finds that the medications which he has admitted to taking does not qualify him for a higher rating prior February 15, 2011.  

Therefore, the Board finds that the staged rating appropriately represents his disability.  

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected pseudofolliculitis barbae prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Prior to February 15, 2011, entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae is denied.

Since February 15, 2011, entitlement to a 60 percent rating, but no higher, for pseudofolliculitis barbae is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


